Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that the method of claims 16-20 is dependent on the apparatus of claim 1 and thus can only be practiced by the apparatus of claim 1.  This is not found persuasive because in claim 16, applicant claims “generating, within the elongate outlet chamber, a pair of counter-rotating vortices within the slot fluid flow”, whereas the nozzle of claim 1 does not define the structure to create “a pair of counter-rotating vortices”. Therefore, the method of claims 16-20 can be performed with another material different apparatus.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor” in claims 10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed sensor is interpreted as “a temperature sensor (282)” (such as a thermometer) as described in section A13 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biasiotto (US7409985B2) in view of Gregory (US10220955B2).
.	Regarding claim 1, Biasiotto teaches 
an air distribution nozzle (distributor device 1), comprising: 
an elongate inlet chamber (main conduit 3)
an elongate outlet chamber (widened chamber 3c)
an elongate slot that extends between, and fluidly interconnects, the elongate inlet chamber and the elongate outlet chamber (narrowed section 3b between main conduit 3 and widened chamber 3c)
a motive fluid inlet port that extends into the elongate inlet chamber, wherein the motive fluid inlet port is configured to receive a motive fluid flow along a motive flow axis (communication conduit 9 with flow indicated by the arrows on fig. 1)
a suction inlet chamber that extends from a suction inlet port to the elongate inlet chamber, wherein the suction inlet port opens into the suction inlet chamber, wherein the suction inlet port is configured to receive a suction inlet fluid flow along a suction inlet flow axis (by-pass conduit 15 with flow indicated by the arrows on fig. 1, with a port in the area below ref. no. 22 on fig. 1)
and an elongate outlet port that extends from the elongate outlet chamber, wherein the elongate outlet port is configured to discharge an outlet fluid flow, which includes both the motive fluid flow and the suction inlet fluid flow, along an outlet flow axis, and further wherein the outlet flow axis is oriented at an outlet flow skew angle relative to the motive flow axis (three outlet conduits 4, 5, 6 as shown on fig. 1, skew angle relative to communication conduit 9)
Biasiotto does not teach
a sensor port that extends into the suction inlet chamber
Gregory teaches
a sensor port that extends into the suction inlet chamber (Conventional systems for monitoring the health of air-conditioning packs (air-conditioning health monitoring system) in aircraft, such as Boeing 737, McDonnell Douglas MD-88, etc., are limited to one or two sensors that monitor the temperature of the conditioned air at the output of the air-conditioning packs. The conventional systems may generate an alert when the temperature of the conditioned air is above or below a threshold temperature value or when at least one of the air-conditioning packs fail… Additional sensors can be installed in the air-conditioning packs to provide detailed information regarding the performance of the different components of the air-conditioning packs) [col. 1 line 51 - col. 2 line 17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor port extending into the by-pass conduit 15 of Biasiotto, therefore “improving the ability of the maintenance crew to rightly identify and troubleshoot a discrepancy in the air-conditioning packs in a first attempt”.

Regarding claim 2, Biasiotto, as modified, teaches the air distribution nozzle of claim 1, wherein 
the air distribution nozzle further includes a motive fluid acceleration structure configured to increase a velocity of the motive fluid flow as the motive fluid flow enters the elongate inlet chamber (as shown on fig. 1, communication conduit 9 has a reduced cross-sectional area compared to the upstream chamber 8, creating an acceleration structure).

Regarding claim 3, Biasiotto, as modified, teaches the air distribution nozzle of claim 2, wherein 
the motive fluid acceleration structure includes at least one of: (i) a region of reduced cross-sectional area; (ii) an at least partially tapered region; (iii) an orifice; and (iv) a plurality of orifices (as shown on fig. 1, communication conduit 9 has a reduced cross-sectional area compared to the upstream chamber 8)

Regarding claim 4, Biasiotto, as modified, teaches the air distribution nozzle of claim 1, wherein 
the air distribution nozzle further includes a separation structure that extends between, and fluidly isolates, the elongate outlet chamber and the suction inlet chamber (lateral wall 3a).

Regarding claim 5, Biasiotto, as modified, teaches the air distribution nozzle of claim 4, wherein 
the separation structure at least partially defines at least one of the elongate outlet chamber and the suction inlet chamber (lateral wall 3a defines by-pass conduit 15 and widened chamber 3c)

Regarding claim 6, Biasiotto, as modified, teaches the air distribution nozzle of claim 4, wherein 
the separation structure includes an aerodynamically shaped surface that at least partially defines a region of the suction inlet chamber that opens into the elongate inlet chamber (lateral wall 3a defines space between by-pass conduit 15 and main conduit 3)

Regarding claim 7, Biasiotto, as modified, teaches the air distribution nozzle of claim 6, wherein 
the region of the suction inlet chamber that opens into the elongate inlet chamber includes at least one of a convex surface and a Coanda surface (The air distributor device of the invention comprises Coanda effect distributor means which are capable of deviating the flow that traverses the main conduit 3; the flow of air coming from the main conduit 3 remains adherent to the lateral wall 3a) [col. 6 lines 4-6] [col. 6 lines 35-36]

Regarding claim 8, Biasiotto, as modified, teaches the air distribution nozzle of claim 4, wherein 
the separation structure further includes an outlet fluid flow redirection structure shaped to direct the outlet fluid flow away from the suction inlet fluid flow (in the position shown in FIG. 3, the end 19 acts as a flow perturbating member causing the detachment of the air flow from the wall 3a. In this condition, again due to the Coanda effect, the air flow is attracted by the nearest lateral wall, which in this case is the wall 3d, so that the flow is deviated in the outlet conduit 6) [col. 6 lines 41-46]

Regarding claim 9, Biasiotto, as modified, teaches the air distribution nozzle of claim 8, wherein 
the outlet fluid flow redirection structure is at least one of positioned within the elongate outlet port and at least partially defines the elongate outlet port (as shown on fig. 3, the end 19 redirects flow towards outlet conduit 6 which is further directed by the wall opposite wall 3d which defines outlet conduit 6)

Regarding claim 10, Biasiotto, as modified, teaches the air distribution nozzle of claim 1, wherein 
the air distribution nozzle further includes a sensor positioned within the sensor port (as previously applied with the Gregory reference, it would have been obvious to provide a sensor within the nozzle system; it is assumed that the sensor would be located in a sensor port or “housing” of sort in order to properly function while the nozzle is in use in a vehicle)

Regarding claim 11, teaches the air distribution nozzle of claim 1, wherein 
the suction inlet chamber is shaped to direct the suction inlet fluid flow into the elongate inlet chamber such that the suction inlet fluid flow combines with the motive fluid flow within the elongate inlet chamber (as shown on fig. 1, communication conduit 9 merges with by-pass conduit 15 in main conduit 3)

Regarding claim 12, Biasiotto, as modified, teaches the air distribution nozzle of claim 1, wherein 
the suction inlet port is coplanar with the elongate outlet port (as shown on fig. 1, the by-pass conduit 15 and outlet conduits 4, 5, 6 operate on the same plane)

Regarding claim 13, Biasiotto, as modified, teaches the air distribution nozzle of claim 1, wherein 
the suction inlet flow axis is at least substantially parallel to the outlet flow axis (as indicated by the flow arrows on fig. 1, the by-pass conduit 15 and chamber 3c have substantially parallel flow in opposite directions)

Regarding claim 14, Biasiotto, as modified, teaches 
an air supply conduit configured to provide the motive fluid flow to the motive fluid inlet port (incoming conduit 7)
Biasiotto, as modified, does not teach
an aircraft comprising: the air distribution nozzle of claim 1
Gregory teaches
an aircraft (aircraft, such as Boeing 737, McDonnell Douglas MD-88, etc.) comprising: the air distribution nozzle of claim 1 (as taught by Biasiotto, as modified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distributor device 1 as taught in Biasiotto (as applied to conventional motor vehicles) to an aircraft air distribution system mentioned, in order to “vary the temperature of the air available to the different outlet conduits of the distributor device for the same setting of the means for regulating the temperature of the system” [abstract].

Regarding claim 15, Biasiotto, as modified, teaches the aircraft of claim 14, wherein 
the aircraft further includes an environmental control system in communication with the sensor, wherein the environmental control system is configured to control a flow rate of the motive fluid flow based, at least in part, on a sensor reading from the sensor
Gregory teaches
the aircraft further includes an environmental control system in communication with the sensor, wherein the environmental control system is configured to control a flow rate of the motive fluid flow based, at least in part, on a sensor reading from the sensor (in other example embodiments, the output of the air conditioning health monitoring system (herein ‘AC monitoring system’) may be used to control operations or functions of the one or more systems of the aircraft without departing from a broader scope of the present disclosure) [col. 5 lines 52-57]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the control the flow of air through the system in response to the results of the sensor recordings in order to ensure proper environmental conditions within the cockpit and cabin without the need for manual adjustments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762